Allowable Subject Matter
Claims 1-20, 22, 24, 26, and 28-30 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 9, 20, 22, 24, and 26 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 9, 20, 22, 24, and 26 identify the uniquely distinct features "(1) a first ground wiring that is connected to the analog ground wiring and forms a closed loop with the analog ground wiring in a side view of the electric apparatus, the first ground wiring being disposed in a first layer, and (2) a second ground wiring, at least one portion of the second ground wiring being disposed in a second layer located farther from the electronic component than the first layer, wherein the at least one portion of the second ground wiring disposed in the second layer is electrically connected to the first ground wiring via only a first via conductor".
It is noted that the closest prior art, Kobayashi (US Patent Pub. # 2017/0155862) relates to the concentration of currents can be avoided to further reduce a wiring resistance by connecting the first and second power source lines in parallel via a plurality of cross connection lines.  Tang (US Patent # 5,561,584) relates in general to power supplies for electrical circuits implemented upon printed circuit boards and, in particular, to an electrical ground plane apparatus which provides for direct coupling of analog and digital circuitry, while substantially minimizing the injection of RF noise into circuits operably connected to the protected circuit board.  Nishimura (US Patent Pub. # 2015/0350577) relates to a technology of suppressing entering of leakage magnetic field noise, generated from a magnetic field generation source, into an image pickup 
As to dependent claims 2-8, 10-19, and 28-30, these claims depend on allowable claims 1, 9, 20, 22, 24, and 26. Therefore dependent claims 2-8, 10-19, and 28-30 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 was filed after the mailing date of the Notice of Allowance on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26964/12/2021